Per Curiam,
While we cannot assent to the proposition that, in a case such as this, the burden is on the plaintiff to show affirmatively that the defendant agreed to pay interest from the maturity of his note, we are not prepared to say, in view of the facts and circumstances of the case, that the court erred in opening the judgment and letting the defendant into a defense. There was no such abuse of discretion as would justify us in reversing the decree complained of.
Decree affirmed and appeal dismissed with costs to be paid by appellant.